DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 3/19/2021 has been entered and made of record.

The application has pending claim(s) 1-7.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

In response to the amendments filed on 3/19/2021:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Andrew Cheng (Reg. No. 60,891) on March 29, 2021.
	The application has been amended as follows:
	For claim 1 on page 2 of Applicant’s Amendment after Non-Final dated 3/19/2021:
	1.  Please replace -- containing at least two target person, and wherein (x, y) is two-dimensional -- at lines 3-4 with “containing at least two target persons, and wherein (x, y) is a two-dimensional”.

	For claim 5 on page 4 of Applicant’s Amendment after Non-Final dated 3/19/2021:
	1.  Please replace -- calculating the score of face similarity between the target person -- at lines 2-3 with “calculating the scores of face similarity between each target person”.









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed.
Independent claim 1 respectively recites the limitations of: ranking according to the scores of face similarity, if the score is larger than or equal to a preset threshold, using corresponding image containing the candidate person as a target image IQ(x, y) for person re-identification; and if the score is less than the preset threshold, using the corresponding image containing the candidate person as the panoramic image for person re-identification; filtering the panoramic image for person re-identification corresponding to each target person to obtain a processed candidate person image lG'(x, y) if the image IC(x, y) contains two or more target persons; calculating an initial Euclidean distance between the candidate person in the target image IQ(x, y) and the candidate person in the processed candidate person image lG'(x, y) according to the target image IQ(x, y) and the processed candidate person image; and using an average Euclidean distance between the candidate person in the processed candidate person image lG'(x, y) and the candidate person in the target image IQ(x, y) as a final Euclidean distance of the candidate person, and ranking candidate persons in the processed candidate person image lG'(x, y) according to the final Euclidean distance to obtain a corresponding ranking result.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 30, 2021